Case 16-35990        Doc 78     Filed 03/04/19     Entered 03/04/19 14:59:59          Desc      Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 35990
         Kimberly Latrece Hughes

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 11/11/2016.

         2) The plan was confirmed on 09/07/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Converted on 12/05/2018.

         6) Number of months from filing to last payment: 24.

         7) Number of months case was pending: 28.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-35990            Doc 78       Filed 03/04/19    Entered 03/04/19 14:59:59                 Desc         Page 2
                                                       of 3



 Receipts:

          Total paid by or on behalf of the debtor                  $8,680.00
          Less amount refunded to debtor                              $930.00

 NET RECEIPTS:                                                                                          $7,750.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                     $4,000.00
     Court Costs                                                                   $0.00
     Trustee Expenses & Compensation                                             $330.84
     Other                                                                         $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                      $4,330.84

 Attorney fees paid and disclosed by debtor:                         $0.00


 Scheduled Creditors:
 Creditor                                           Claim         Claim            Claim        Principal      Int.
 Name                                     Class   Scheduled      Asserted         Allowed         Paid         Paid
 American InfoSource LP               Unsecured           0.00        417.94           417.94           0.00       0.00
 Broadway Financial                   Unsecured           0.00      1,195.58         1,195.58           0.00       0.00
 Capital Asset Recovery LLC           Unsecured            NA       1,037.73         1,037.73           0.00       0.00
 Capital Asset Recovery LLC           Secured        5,770.00       5,770.00         5,770.00      2,947.92     298.77
 City of Chicago                      Unsecured      1,700.00            NA               NA            0.00       0.00
 Commonwealth Edison Company          Unsecured         328.00        592.65           592.65           0.00       0.00
 Educational Credit Management Corp   Unsecured      8,938.00       8,832.26         8,832.26           0.00       0.00
 Illinois Dept of Revenue 0414        Priority          255.00        172.47           172.47        172.47        0.00
 Illinois Dept of Revenue 0414        Unsecured           0.00         46.90            46.90           0.00       0.00
 iSpeedyLoans.com                     Unsecured         464.51           NA               NA            0.00       0.00
 Jefferson Capital Systems LLC        Unsecured         877.00        877.99           877.99           0.00       0.00
 Little Company Of Mary Hospital      Unsecured           0.00      5,163.46         5,163.46           0.00       0.00
 MBB                                  Unsecured         656.00           NA               NA            0.00       0.00
 Mid America Bank & Trust             Unsecured         441.00        459.14           459.14           0.00       0.00
 Northwestern Medical Faculty         Unsecured         172.44           NA               NA            0.00       0.00
 Portfolio Recovery Associates        Unsecured         331.00        331.50           331.50           0.00       0.00
 Portfolio Recovery Associates        Secured        4,798.00       3,736.21         3,736.21           0.00       0.00
 Regional Acceptance Corp             Unsecured     29,231.00     20,398.05        20,398.05            0.00       0.00
 Security Finance                     Unsecured           0.00        696.00           696.00           0.00       0.00
 Sir Finance Corp                     Unsecured         100.00      1,744.51         1,744.51           0.00       0.00
 Speedy CASH 125                      Unsecured         905.00           NA               NA            0.00       0.00
 TCF National Bank                    Unsecured         536.50           NA               NA            0.00       0.00
 Turner Acceptance Corporation        Unsecured      1,238.00            NA               NA            0.00       0.00
 United States Dept Of Education      Unsecured     30,463.00     30,489.47        30,489.47            0.00       0.00
 Village of Evergreen Park            Unsecured         125.00           NA               NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-35990        Doc 78      Filed 03/04/19     Entered 03/04/19 14:59:59             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $9,506.21          $2,947.92           $298.77
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                           $9,506.21          $2,947.92           $298.77

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                  $172.47            $172.47              $0.00
 TOTAL PRIORITY:                                            $172.47            $172.47              $0.00

 GENERAL UNSECURED PAYMENTS:                             $72,283.18               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,330.84
         Disbursements to Creditors                             $3,419.16

 TOTAL DISBURSEMENTS :                                                                       $7,750.00


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 03/04/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
